Title: William Thornton to Thomas Jefferson, 2 August 1814
From: Thornton, William
To: Jefferson, Thomas


            Dear sir  City of Washington 2d Augst 1814.—
            I had this Day the honor of your Letter of the 23d Ulto inclosing Janes’s Papers, which came in safety.—At the same time I received the inclosed Letter from Janes, and wrote immediately to Mr George Greer of Baltimore to know his Terms.—I enclose a Copy of my Letter to him, & shall transmit his answer as soon as received. I should have written to Mr Clopper, but do not know where he is at present.—I should not have failed to have sent you a Copy of each of the annual lists of Patents, but they were only accidentally received
			 even in my Office,
			 & it was considered next to a favour to grant me a single copy.—I offered to revise the whole, & bring them into a smaller compass, if the Congress would have them reprinted, but they
			 refused; wishing really, without making the proper & necessary expenditures, to draw from the Office a revenue.—My labours encrease so much, that the office brings in about 7000 Dolls now, & when I undertook it the receipts amounted to only abt 1400—& tho’ I recd after the receipts doubled 2000 Dolls the Congress have not appropriated more than 1400 for several years back; so that I am worse situated than I was twenty years ago—having then 13600 Dolls  which were equal to 2500 Dolls  now—I am dear Sir
			 with the highest respect & consideration Yr &c
            William
                Thornton—
          